Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 1 of 21 PageID 1198



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 LOUIS MATTHEW CLEMENTS,

             Plaintiff,

 v.                                  Case No:   2:20-cv-310-FtM-29MRM

 APAX PARTNERS LLP, ATTENTI
 US. INC., 3M, and MIKE
 ROMAN,   in   his   official
 capacity as CEO of 3M,

             Defendants.


                               OPINION AND ORDER

       This matter comes before the Court on two motions to dismiss

 the Fourth Amended Complaint (Doc. #57), which is the operative

 pleading:      (1) Defendants Attenti US, Inc., 3M Company, and Mike

 Roman’s Motion to Dismiss Plaintiff’s Fourth Amended Complaint

 (Doc. #60); and (2) Defendant Apax Partners LLP’s Motion to Dismiss

 Plaintiff’s Fourth Amended Complaint (Doc. #59).            Plaintiff has

 filed Responses in opposition to the motions to dismiss (Docs. ##

 66-68)   and     a   Notice   of   Supplemental   Authority   (Doc.   #78)

 supplementing the Amended Motion in Opposition to [DE 60] Attenti

 US, Inc., 3M Company, and Mike Roman’s Motion to Dismiss (doc.

 #66).

       This matter also comes before the Court on Defendant Attenti

 US, Inc.'s Motion for Rule 11 Sanctions (Doc. #33) filed on July
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 2 of 21 PageID 1199



 29, 2020.     Plaintiff filed Combined Replies to Defendants Motion

 for Sanctions (Doc. #46) on August 31, 2020.

                            I.        Motions to Dismiss

         A. Standards of Review

        Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

 must contain a “short and plain statement of the claim showing

 that the pleader is entitled to relief.”             Fed. R. Civ. P. 8(a)(2).

 This obligation “requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will not

 do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

 (citation omitted).     To survive dismissal, the factual allegations

 must be “plausible” and “must be enough to raise a right to relief

 above the speculative level.”           Id. at 555.      See also Edwards v.

 Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).              This requires

 “more     than   an   unadorned,       the-defendant-unlawfully-harmed-me

 accusation.”       Ashcroft     v.    Iqbal,   556   U.S.   662,   678   (2009)

 (citations omitted).

        In deciding a Rule 12(b)(6) motion to dismiss, the Court must

 accept all factual allegations in a complaint as true and take

 them in the light most favorable to plaintiff, Erickson v. Pardus,

 551 U.S. 89 (2007), but “[l]egal conclusions without adequate

 factual support are entitled to no assumption of truth,” Mamani v.

 Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).




                                       - 2 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 3 of 21 PageID 1200



 “Threadbare    recitals   of   the    elements   of   a    cause   of    action,

 supported by mere conclusory statements, do not suffice.”                 Iqbal,

 556 U.S. at 678.     “Factual allegations that are merely consistent

 with   a   defendant’s    liability    fall   short       of   being    facially

 plausible.”    Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

 Cir. 2012) (citations omitted).        Thus, the Court engages in a two-

 step approach: “When there are well-pleaded factual allegations,

 a court should assume their veracity and then determine whether

 they plausibly give rise to an entitlement to relief.”                 Iqbal, 556

 U.S. at 679.

        Where a motion to dismiss is based on a lack of personal

 jurisdiction,

             the court analyzes the claim under a three-
             step burden-shifting process. First, the
             plaintiff “bears the initial burden of
             alleging in the complaint sufficient facts to
             make out a prima facie case of jurisdiction.”
             [United Techs. Corp. v. Mazer, 556 F.3d 1260,
             1274 (11th Cir. 2009)]. Second, if the
             complaint alleged sufficient facts, and “the
             defendant     challenges     jurisdiction    by
             submitting affidavit evidence in support of
             its position, the burden traditionally shifts
             back to the plaintiff to produce evidence
             supporting   jurisdiction.”    Id.   (quotation
             marks    omitted).    Third,    “[w]here    the
             plaintiff's complaint and supporting evidence
             conflict with the defendant's affidavits, the
             court must construe all reasonable inferences
             in favor of the plaintiff.” Diamond Crystal
             Brands, Inc. v. Food Movers Int'l, Inc., 593
             F.3d 1249, 1257 (11th Cir. 2010).




                                      - 3 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 4 of 21 PageID 1201



 Diulus v. Am. Express Travel Related Servs. Co., Inc., 823 F. App’x

 843, 848 (11th Cir. 2020).           “If the plaintiff doesn't meet his

 burden, the district court doesn't go to the second and third steps

 of the burden-shifting process, and the motion should be granted.”

 Id. at 849.

        Plaintiff is proceeding pro se, and the allegations of a pro

 se complaint are held to less stringent standards than formal

 pleadings drafted by lawyers.         Campbell v. Air Jamaica Ltd., 760

 F.3d 1165, 1168 (11th Cir. 2014).            However, “this leniency does

 not give [a court] license to serve as de facto counsel for a

 party, or to rewrite an otherwise deficient pleading in order to

 sustain an action.” Id. at 1168-69 (quotations omitted).

        B. Factual Background

        (1)   Prior Criminal Case

        According to the Fourth Amended Complaint, from June 4, 2008

 to June 4, 2013 plaintiff was serving a five-year term of state

 probation      during   which   he   was   required   to    wear   electronic

 monitoring equipment. (Doc. #57, ¶¶ 18, 20.)               Plaintiff alleges

 that     the      electronic     monitoring      equipment         “repeatedly

 malfunctioned,” (id. at ¶ 20), causing him to be arrested on seven

 occasions for violation of probation (VOP) even though he always

 complied with the terms of probation (id.).            As a result of the

 arrests, plaintiff spent 241 days in jail.             (Id.)       Plaintiff’s




                                      - 4 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 5 of 21 PageID 1202



 final arrest due to defective equipment was in October 2012.                (Id.

 at ¶ 31.)

        (2)     Plaintiff’s 2016 Federal Case No. 2:16-cv-776

        The Fourth Amended Complaint references plaintiff’s 2016 case

 filed in this court, 2:16-cv-776-FTM-SPC-UAM. (Doc. #57, ¶ 17.)

 The Court takes judicial notice of the federal court file in Case

 No. 2:16-cv-776 1, which reflects the following:

        On October 19, 2016, plaintiff filed a Complaint in the United

 States District Court in and for the Middle District of Florida,

 Fort Myers Division against 3M Electronic Monitoring (3M).                (Doc.

 #1.)       On February 14, 2017, and March 21, 2017, before service of

 process and an appearance by defendants’ counsel, plaintiff filed

 amended      pleadings.        (Docs.   ##    8,   10.)   The   Second   Amended

 Complaint (Doc. #10) asserted that plaintiff had spent 241 days in

 jail for violation of probation because the electronic monitoring

 equipment      provided   by    3M   was     defective.   The   Second   Amended

 Complaint alleged a product liability claim, and sought $60,000




        “A district court may take judicial notice of public records
        1

 without converting a motion to dismiss into a motion for summary
 judgment. See Fed. R. Evid. 201(b); Bryant v. Avado Brands, Inc.,
 187 F.3d 1271, 1278–80 (11th Cir. 1999).” McCone v. Thorpe, 828
 F. App’x 697, 698 (11th Cir. 2020)(taking judicial notice of state
 court records).   See also DeBose v. Ellucian Co., L.P., 802 F.
 App’x 429, 434 (11th Cir. 2019) (taking judicial notice of
 pleadings and orders in earlier federal case).




                                         - 5 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 6 of 21 PageID 1203



 per day for the 241 days spent in jail and over $14 million in

 compensatory, punitive, and “pain and suffering” damages.

       On June 29, 2017, U.S. District Judge Sheri Polster Chappell

 (Judge Chappell) granted defendant’s Motion to Dismiss and Strike

 Punitive Damages finding the claim was time-barred under the

 Florida statute of limitations for a products liability action.

 (Doc. #32.)      The Court did not address defendant’s alternative

 argument of a failure to allege physical harm.               Judge Chappell

 dismissed the case with prejudice, and Judgment (Doc. #33) was

 entered on June 30, 2017.            Plaintiff filed a Notice of Appeal

 (Doc. #34) on July 6, 2017.          On September 21, 2017, Judge Chappell

 denied reconsideration of the motion to dismiss order and denied

 plaintiff’s request for a recusal.            (Doc. #40.)   Plaintiff filed

 a new Notice of Appeal (Doc. #41) to include this Order.

       On   May   31,   2018,   the   Eleventh   Circuit   Court   of   Appeals

 affirmed the dismissal of the Second Amended Complaint on the

 alternative ground that it failed to allege physical harm to

 plaintiff’s person or property.           The Eleventh Circuit noted that

 plaintiff did not argue on appeal that the district court erred in

 denying him leave to amend, and therefore dismissal without leave

 to amend was not addressed.           (Doc. #45); Clements v. Attenti US,

 Inc., 735 F. App’x 661 (11th Cir. 2018).




                                       - 6 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 7 of 21 PageID 1204



       In June 2018, plaintiff filed a second motion and an amended

 second motion for reconsideration in the district court, which

 argued for the first time that plaintiff should have been given

 the opportunity to amend the Second Amended Complaint. (Docs. ##

 44, 45.)   On September 5, 2018, Judge Chappell noted that plaintiff

 had not requested leave to amend following the Order of dismissal

 and denied the motion as untimely.             (Doc. #51.)

       On September 11, 2018, plaintiff filed a Notice of Appeal

 from this Order.        (Doc. #52.)    On May 3, 2019, the Eleventh Circuit

 affirmed the district court.            (Docs. #58, #68); Clements v. 3M

 Elec. Monitoring, 770 F. App’x 506 (11th Cir. 2019).

       On   May    21,     2019,    plaintiff    filed   a    third    motion     for

 reconsideration         in   the   district    court    seeking      to   stay   the

 effectiveness of the appeal and for leave to file a Third Amended

 Complaint.       (Doc. #60.)        On June 7, 2019, the District Court

 denied the motion noting that plaintiff was raising claims that

 could have been made on direct appeal.             (Doc. #63.)        Once again,

 plaintiff filed a Notice of Appeal (Doc. #64).                    Plaintiff also

 filed a motion for relief from judgment (Doc. #71), which was

 denied.    (Doc. #72.)         Plaintiff filed a Notice of Appeal (Doc.

 #73) from that Order as well.

       On November 25, 2019, the Eleventh Circuit affirmed the denial

 of the third motion for reconsideration and the motion for relief




                                        - 7 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 8 of 21 PageID 1205



 from   judgment,      but    denied   defendant’s    request    for   sanctions

 without prejudice.          (Doc. #76); Clements v. 3M Elec. Monitoring,

 795 F. App’x 738 (11th Cir. 2019).         Defendant 3M urged the Eleventh

 Circuit      to   enjoin    further   filings   without   the   consent   of   a

 magistrate judge, however the appellate court declined to do so

 because relief was better sought before the district court in the

 first instance, and there was no evidence of widespread abuse.                 It

 noted,       however,       that   “Clements’s      repeated    motions    for

 reconsideration smack of frivolity, and if this pattern continues,

 3M could be justified in seeking sanctions from the district

 court.”      Clements, 795 F. App’x at 741.

        (3)    Plaintiff’s Current Federal Case No. 2:20-cv-310

        On April 28, 2020, plaintiff filed a Complaint (Doc. #1)

 against defendants Apax Partners LLP (Apax), Attenti US, Inc.

 (Attenti), 3M, and Mike Roman as CEO of 3M (Roman).             After service

 of process, but before any appearances by counsel, plaintiff filed

 an Amended Complaint (Doc. #16) adding the law firm of Day Pitney

 LLP (Day Pitney), and filed an Opposed Motion to Disqualify Counsel

 (Doc. #21) which sought an order precluding Day Pitney from acting

 as counsel for defendants.

        Plaintiff was granted leave to amend the Amended Complaint,

 (Doc. #20), and on July 14, 2020, plaintiff filed the Second

 Amended Complaint (Doc. #24).           On September 11, 2020, the Court




                                       - 8 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 9 of 21 PageID 1206



 dismissed the Second Amended Complaint for lack of subject matter

 jurisdiction,          without   prejudice       to   filing     a    Third   Amended

 Complaint.        (Doc. #54.)

       On   September       21,   2020,   plaintiff      filed     a   Third   Amended

 Complaint (Doc. #55), adding United States District Judge Sheri

 Polster Chappell, the Eleventh Circuit Court of Appeals, and

 “unnamed defendant appeals court Judges”.                The next day, the Court

 sua sponte dismissed the judges with prejudice and dismissed the

 Third Amended Complaint as a shotgun pleading, granting leave to

 file a Fourth Amended Complaint.             (Doc. #56.)

       On October 6, 2020, plaintiff filed the twelve-count Fourth

 Amended Complaint (Doc. #57) which is presently the operative

 pleading.     Federal jurisdiction is premised on federal question

 jurisdiction.          (Doc. #57, ¶ 13.)     The mostly state-law causes of

 action     are:    strict    liability     for    design       defects   (Count   I);

 intentional infliction of emotional distress (Count II); negligent

 infliction        of    emotional    distress         (Count     III);    fraudulent

 misrepresentation (Count IV); fraudulent concealment (Count V);

 negligent misrepresentation (Count VI); fraud and deceit against

 3M and Roman (Count VII); and gross negligence (Count VIII); a

 RICO claim for violation of Fla. Stat. § 772.103(3) and/or 18

 U.S.C. § 1962(c) (Count IX); a claim for violation of Fla. Stat.

 § 726.105, 11 U.S.C. § 548(E)(2), and Florida’s Deceptive and




                                          - 9 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 10 of 21 PageID 1207



 Unfair Trade Practices Act, Fla. Stat. § 501.201 (Count X); a claim

 of exemplary damages (Count XI); and lastly, a claim of unjust

 enrichment (Count XII).       Apax is only named as a named defendant

 in Count X.

       C. Motions to Dismiss by Attenti, 3M, and Roman

       The   Court   begins    with    the   motion    to   dismiss   filed   by

 defendants Attenti, 3M, and Roman.            (Doc. #60.)     By defendants’

 count, this is plaintiff’s seventh lawsuit arising from the use of

 the electronic monitoring equipment while on probation.                 (Doc.

 #60, p. 1, n.1.)       These defendants seek dismissal based on res

 judicata, collateral estoppel, the statute of limitations, and

 failure to state a claim.        (Id. at 2.)         The legal arguments are

 also joined by defendant Apax Partners, LLP. (Doc. #59, p. 5.)

 Plaintiff responds that none of these grounds provide a proper

 basis for dismissal.

          (1)   Res Judicata

       Defendants argue that all of plaintiff’s claims are barred by

 res judicata.       Res judicata generally refers to two separate

 concepts: claim preclusion and issue preclusion (also referred to

 as collateral estoppel). Migra v. Warren City Sch. Dist. Bd. of

 Educ., 465 U.S. 75, 77 n.1 (1984).

             The purpose behind the doctrine of res
             judicata   is  that   the  “full   and  fair
             opportunity to litigate protects [a party's]
             adversaries from the expense and vexation




                                      - 10 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 11 of 21 PageID 1208



             attending    multiple   lawsuits,    conserves
             judicial resources, and fosters reliance on
             judicial action by minimizing the possibility
             of inconsistent decisions.” Montana v. United
             States, 440 U.S. 147, 99 S. Ct. 970, 59 L. Ed.
             2d 210 (1979). Res judicata bars the filing of
             claims which were raised or could have been
             raised in an earlier proceeding. Citibank,
             [N.A. v. Data Lease Financial Corp., 904 F.2d
             [1498, 1501 (11th Cir. 1990)] (citing I.A.
             Durbin, Inc. v. Jefferson Nat. Bank, 793 F.2d
             1541, 1549 (11th Cir. 1986)).

 Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999).

 Defendants seek dismissal on both claim preclusion and issue

 preclusion    grounds.      Only   the   claim   preclusion   argument   is

 successful.

       (a)   Claim Preclusion

       “The doctrine of res judicata, or claim preclusion, bars the

 parties to an action from litigating claims that were or could

 have been litigated in a prior action between the same parties.”

 Lobo v. Celebrity Cruises, Inc., 704 F.3d 882, 892 (11th Cir.

 2013). “Under the doctrine of res judicata, a claim is barred by

 prior litigation if: ‘(1) there is a final judgment on the merits;

 (2) the decision was rendered by a court of competent jurisdiction;

 (3) the parties, or those in privity with them, are identical in

 both suits; and (4) the same cause of action is involved in both

 cases.’”    Griswold v. County of Hillsborough, 598 F.3d 1289, 1292

 (11th Cir. 2010) (quoting Ragsdale v. Rubbermaid, Inc., 193 F.3d

 1235, 1238 (11th Cir. 1990)).       “The court next determines whether




                                    - 11 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 12 of 21 PageID 1209



 the claim in the new suit was or could have been raised in the

 prior action; if the answer is yes, res judicata applies.”              Mann

 v. Palmer, 713 F.3d 1306, 1311 (11th Cir. 2013).

              (1)   Final Judgment on Merits

       The district court dismissed plaintiff’s 2016 Complaint with

 prejudice pursuant to a Rule 12(b)(6) motion, which was upheld on

 appeal.      A judgment dismissing a case with prejudice acts as a

 judgment on the merits for purposes of claim preclusion. Anthony

 v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1170 (5th Cir. 1980);

 Citibank, N.A. v. Data Lease Fin. Corp., 904 F.2d 1498, 1501 (11th

 Cir. 1990) (“dismissal of a complaint with prejudice satisfies the

 requirement that there be a final judgment on the merits.”); Lobo,

 704   F.3d   at    893   (Rule   12(b)(6)    dismissal   with   prejudice   is

 adjudication on merits).          Therefore, the first requirement for

 claim preclusion is satisfied.

              (2)   Decision By Court of Competent Jurisdiction

       Plaintiff brought suit in 2016 in federal court asserting

 diversity jurisdiction.          Plaintiff now argues that there was no

 subject-matter jurisdiction over the 2016 case at the time of its

 dismissal because 3M had been sold to Attenti, whose presence

 destroyed diversity jurisdiction.            Plaintiff is incorrect.        “It

 has long been the case that ‘the jurisdiction of the court depends

 upon the state of things at the time of the action brought.’”




                                     - 12 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 13 of 21 PageID 1210



 Grupo Dataflux v. Atlas Glob. Group, L.P., 541 U.S. 567, 570

 (2004).    All challenges to subject-matter jurisdiction premised

 upon diversity of citizenship are measured against the state of

 facts that existed at the time of filing the case.               Id.    The

 changes now alleged by plaintiff as to defendant’s citizenship

 occurred after the 2016 case was filed, and therefore had no impact

 on citizenship for diversity jurisdiction purposes.             The second

 requirement for claim preclusion is satisfied because the prior

 judgment was entered by a court of competent jurisdiction.

             (3)   Parties or Those In Privity Identical

       Generally, “one is not bound by a judgment in personam in a

 litigation in which he is not designated as a party or to which he

 has not been made a party by service of process.” Taylor v.

 Sturgell, 553 U.S. 880, 128 S. Ct. 2161, 2172–73 (2008).               While

 there are six categories of exceptions to this rule, the “virtual

 representation” theory relied upon by defendants in this case has

 been rejected.     Griswold, 598 F.3d at 1292-93.

       Here, both 3M and Attenti were named defendants in the 2016

 at various times, and Roman is sued in his official capacity as

 CEO of 3M.     All three were therefore either actual defendants or

 in privity with defendants in the 2016 case.            Apax is a little

 more complicated.     Defendants argue Apax was in privity with some

 or all of the three 3M defendants based upon the allegations in




                                    - 13 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 14 of 21 PageID 1211



 the Fourth Amended Complaint, and that Apax was involved in the

 ownership and sale of 3M.       In its motion to dismiss based upon a

 lack of personal jurisdiction, Apax disputes any affiliation with

 Attenti and 3M.       See Declaration of Simon Cresswell (Doc. #59, Ex.

 A.)   The Court does not find the Rule 12(b)(6) record sufficient

 to establish Apax was in privity under res judicata principles.

 However, the Court finds that the third requirement for claim

 preclusion is satisfied as to 3M, Attenti, and Roman.

              (4)   Same Cause of Action

       “This Court has recognized that res judicata applies not only

 to the precise legal theory presented in the previous litigation,

 but to all legal theories and claims arising out of the same

 operative nucleus of fact.”           TVPX ARS, Inc. v. Genworth Life &

 Annuity Ins. Co., 959 F.3d 1318, 1325 (11th Cir. 2020).                  “In

 determining whether the causes of action are the same, a court

 must compare the substance of the actions, not their form. It is

 now said, in general, that if a case arises out of the same nucleus

 of operative fact, or is based upon the same factual predicate, as

 a former action, that the two cases are really the same ‘claim’ or

 ‘cause of action’ for purposes of res judicata.” Mann v. Palmer,

 713   F.3d    1306,    1311   (11th     Cir.   2013)   (citation   omitted).

 Defendants correctly argue that the claims arise from the same

 nucleus of operative facts – plaintiff’s use of the allegedly




                                       - 14 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 15 of 21 PageID 1212



 defective electronic monitoring equipment while on probation, and

 his arrests when the equipment malfunctioned.              Claims in the

 current case either were or could have been raised in the 2016

 federal case.

       In sum, the Court finds that 3M, Attenti, and Roman have

 established all requirements for claim preclusion for all counts

 in the Fourth Amended Complaint.         Therefore, the Fourth Amended

 Complaint will be dismissed with prejudice as to them.            Apax has

 not established its privity, and therefore claim preclusion does

 not apply to it.

       (b)   Issue Preclusion (Collateral Estoppel)

       “Issue preclusion bars ‘successive litigation of an issue of

 fact or law actually litigated and resolved in a valid court

 determination essential to the prior judgment,’ even if the issue

 recurs in the context of a different claim.” Sellers v. Nationwide

 Mut. Fire Ins. Co., 968 F.3d 1267, 1272 (11th Cir. 2020)(citations

 omitted). Issue preclusion has four elements:

             (1) the issue at stake must be identical to
             the one involved in the prior litigation; (2)
             the issue must have been actually litigated in
             the prior suit; (3) the determination of the
             issue in the prior litigation must have been
             a critical and necessary part of the judgment
             in that action; and (4) the party against whom
             the earlier decision is asserted must have had
             a full and fair opportunity to litigate the
             issue in the earlier proceeding.




                                    - 15 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 16 of 21 PageID 1213



 CSX Transp., Inc. v. Bhd. of Maint. of Way Emps., 327 F.3d 1309,

 1317 (11th Cir. 2003) (quotation marks omitted).                    Defendants

 satisfy none of the requirement for issue preclusion.

             Defendants assert that the previously litigated issue

 was “whether [plaintiff’s] electronic monitoring equipment, used

 during his time on State Probation, was defective and caused him

 damages from being re-arrested.”             (Doc. #60, p. 11.)          To be

 identical, the issues must have been litigated expressly or by

 implication in the prior case. In re Justice Oaks II, Ltd., 898

 F.2d 1544, 1549-50 n.3 (11th Cir. 1990). While the issue identified

 by defendants was at the core of the 2016 case and the current

 case, it was not actually litigated in the 2016 case.                  An issue

 is actually litigated “[w]hen an issue is properly raised, by the

 pleadings or otherwise, and is submitted for determination, and is

 determined,      the   issue   is    actually      litigated.”     Pleming   v.

 Universal-Rundle Corp., 142 F.3d 1354, 1359 (11th Cir. 1998)

 (quoting Restatement (Second) of Judgments § 27 cmt. d (1982)).

 See also Cmty. State Bank v. Strong, 651 F.3d 1241, 1263–64 (11th

 Cir. 2011) (“issue preclusion precludes the re-adjudication of the

 same issue, where the issue was actually litigated and decided in

 the previous adjudication, even if it arises in the context of a

 different cause of action” (citations omitted)).                 The 2016 case

 was   resolved    on   a   motion   to   dismiss    based   upon   a   pleading




                                     - 16 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 17 of 21 PageID 1214



 deficiency and the failure to timely request leave to amend.                     The

 issue identified by defendants was not critical or necessary to

 the prior judgment; indeed, it was not considered at all.                  Finally,

 plaintiff did not have a full and fair opportunity to litigate the

 issue identified by defendants because his case was dismissed with

 prejudice    on    a   pleading   issue.        Accordingly,        none   of    the

 defendants can prevail on the issue preclusion argument.

       D. Apax Personal Jurisdiction Motion

       Defendant Apax argues that it is not subject to personal

 jurisdiction in the State of Florida.                “A court's exercise of

 specific personal jurisdiction comports with due process when (1)

 the non-resident defendant “purposefully availed himself” of the

 privilege of conducting activities within the forum state, (2) the

 plaintiff's     claims   “arise   out    of    or   relate    to”    one    of   the

 defendant's contacts within the forum state, and (3) the exercise

 of   personal     jurisdiction    is    in    accordance     with    “traditional

 notions of fair play and substantial justice.”               Tufts v. Hay, 977

 F.3d 1204, 1211 (11th Cir. 2020).                “A court without personal

 jurisdiction is powerless to take further action.”                     Posner v.

 Essex Ins. Co., Ltd., 178 F.3d 1209, 1214 n.6 (11th Cir. 1999).

       In the Fourth Amended Complaint, plaintiff alleges that Apax

 is a British private equity firm, headquartered in London, England,

 and that Apax also operates out of Tel Aviv.                 Plaintiff alleges




                                    - 17 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 18 of 21 PageID 1215



 that Apax is authorized to do business in the United States at an

 address in New York, and that “Apax is within the reach of

 Florida’s    long-arm    Statute,     §   48.193.”      (Doc.   #57,   ¶    2.)

 Plaintiff alleges that Apax engaged in activities or a pattern or

 practice    of   conspiracy   with    co-defendants.      (Id.,   ¶¶   9-10.)

 Plaintiff alleges that defendants 3M and Roman “illegally dumped”

 3M Electronic Monitoring to Attenti “via Apax”.                 (Id., ¶ 11.)

 More specifically, plaintiff alleges that 3M Electronic Monitoring

 sold or dumped the company on October 10, 2017, to Apax and then

 renamed it Attenti.      (Id., ¶ 42.)         Plaintiff also states that he

 “has no idea if Apax and Attenti are separate entities from 3M,

 who owns what, and if they are, since they corroborated in the

 alleged deceitful and illicit business activities. . . .”                  (Id.,

 45.)    Apax is only identified in Count X for a violation of Fla.

 Stat. § 726.105 and 11 U.S.C. § 548(E)(2) and Florida’s Deceptive

 and Unfair Trade Practices Act, Fla. Stat. § 501.201.               (Id., ¶¶

 151-155.)    Plaintiff alleges that defendants, including Apax, used

 deceptive practices to mislead consumers.               (Id., ¶ 47.)         By

 Declaration, Apax states under oath that it did not purchase 3M

 Electronic Monitoring Company from 3M Company, and has never owned

 3M Electronic Monitoring Company in that name, or in its current

 name Attenti.     The Declaration further provides that Apax has no

 connection or ties to Florida, it does not own Attenti, and does




                                      - 18 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 19 of 21 PageID 1216



 not engage in or carry on a business in Florida.                  (Doc. #59, Ex.

 A.)

       The Court finds that the Fourth Amended Complaint fails to

 sufficiently allege facts establishing that Apax purposely availed

 itself of this forum’s privileges, and the facts further fail to

 demonstrate a clear connection to 3M or Attenti.                    Apax will be

 dismissed without prejudice.

       E. Summary and Conclusion

       As to defendants 3M, Attenti, and Roman, the Court finds that

 they have established all requirements for claim preclusion (res

 judicata)       for    all    counts   in   the   Fourth     Amended   Complaint.

 Therefore, all counts will be dismissed with prejudice on this

 basis.    The Court finds that the statute of limitations issue and

 the failure to state a cause of action issues are moot in light of

 the claim preclusion resolution.

       As to defendant Apax, the Court finds that the Fourth Amended

 Complaint       does    not    establish    personal     jurisdiction     because

 plaintiff has failed to allege sufficient facts to make out a prima

 facie    case    of    jurisdiction.        Diulus,    823   F.   App'x   at   848.

 However, plaintiff may be able to do so.                     Plaintiff will be

 provided an opportunity to amend as to Apax.




                                        - 19 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 20 of 21 PageID 1217



                         II. Motion for Rule 11 Sanctions

       Defendant Attenti seeks sanctions in the form of an injunction

 imposing pre-filing screening restrictions barring further pro se

 lawsuits against it by plaintiff without pre-approval from a

 Magistrate judge.         Martin-Trigona v. Shaw, 986 F.2d 1384 (11th

 Cir. 1993).      Such injunctions designed to protect against abusive

 and vexatious litigation cannot completely foreclose a litigant

 from access to the court.       Martin Trigona v. Shaw, 986 F.2d 1384,

 1385-87    (11th   Cir.    1993).   Injunctions   barring      litigants   from

 future filings unless and until the filings were approved by a

 judge    have    been   approved,    for    example,   where    the   litigant

 “deluge[d]” the district court with complaints and other filings,

 Copeland v. Green, 949 F.2d 390, 391 (11th Cir. 1991). Defendant

 draws attention to six prior actions to support why a circuit-wide

 injunction should be instituted.           While the Court has granted one

 component of defendant’s motion to dismiss, it does not find at

 this time that the requested injunction is appropriate.

       Accordingly, it is hereby

       ORDERED:

       1. Defendant Attenti US, Inc.'s Motion for Rule 11 Sanctions

           (Doc. #33) is DENIED.

       2. Defendant Apax Partners LLP’s Motion to Dismiss (Doc. #59)

           is GRANTED to the extent that Apax is dismissed without




                                     - 20 -
Case 2:20-cv-00310-JES-MRM Document 82 Filed 03/16/21 Page 21 of 21 PageID 1218



          prejudice for lack of personal jurisdiction.           The motion

          is otherwise denied.

       3. Defendants Attenti US, Inc. 3M Company, and Mike Roman’s

          Motion to Dismiss (Doc. #60) is GRANTED IN PART AND DENIED

          PART.    All counts against these defendants in the Fourth

          Amended Complaint are dismissed with prejudice pursuant to

          claim preclusion.     The motion is otherwise denied.

       4. Plaintiff may file a fifth amended complaint as to Apax

          only within twenty-one (21) days of the entry of this

          Opinion and Order.       Failure to do so shall result in a

          judgement of dismissal of Apax without further notice.

       5. The Clerk shall withhold entry of judgment until further

          order of the Court.

       DONE and ORDERED at Fort Myers, Florida, this            16th     day

 of March, 2021.




 Copies:
 Plaintiff
 Counsel of Record




                                    - 21 -
